Kellogg, J.
(dissenting):
The plaintiff was married to Gruy Strock in 18 Y 8 and they lived together for twenty-one years, had five children, two of whom are now living. In 1898 he left her. In April, 190Y, he returned to her, and they lived together as husband and wife, and she was pregnant by him. She discovered that he was paying attention to the defendant. She called upon the defendant August 28, 190Y, informed her that she and her husband were living peaceably together, and that she was pregnant by him, was weak and needed his care and attention, and she wished the defendant would let him alone; defendant promised that she would give no further trouble and that she would let him alone. On the twenty-eighth day of September following he again left her. In October he was seen working upon the defendant’s farm, and was living there apparently as a hired man.. On January twelfth he and the defendant went to Missouri and were married and then returned to the farm where she previously resided.
'There is no reasonable" dispute in the evidence as to these facts. I think they show that the defendant enticed the plaintiff’s husband away and has committed a grievous wrong towards her. By remaining with the plaintiff, this poor laboring man only had a wife; by going with the defendant, he not only had a wife but a farm and a home. If Buchanan v. Foster (23 App. Div. 542) is antagonistic to these views, I do not feel like following it. I think the defendant clearly liable tipon the evidence, and the only question is one of damages. I favor a reversal upon "the ground that the judgment is against the evidence.
Sewell, J., concurred.
Judgment and order affirmed, with costs.